Citation Nr: 1236504	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971 and from November 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in July 2011, at which time it was remanded for further development.  It is now returned to the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by puretone threshold averages and speech recognition scores that correspond, at worst, to level III hearing on the right ear and level III hearing on the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A May 2007 VCAA letter explained the evidence necessary to substantiate the claim for increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board remanded this claim in July 2011 to afford the Veteran a new VA audiological examination.  The VA examiner's conclusions are supported based on a review of the claims file and clinical evaluation of the Veteran.  In addition, the examiner commented on the functional effects caused by the Veteran's bilateral hearing loss disability.  The examination report is adequate for adjudication of the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In particular, the record contains the Veteran's service treatment records and VA outpatient medical records.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.   See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).   Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment for hearing loss but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The Veteran contends that his hearing disability is worse than the currently assigned evaluation, and therefore, he is entitled to a compensable disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, on Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.  

For the following reasons, the Board concludes that the Veteran's bilateral hearing loss more closely approximates the criteria for the current noncompensable rating. See 38 C.F.R. §§ 4.3, 4.7.  

On the authorized VA audiological evaluation in May 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
75
95
LEFT
30
30
40
75
100

The Veteran's May 2007 VA audiology examination shows a right ear puretone threshold average of 60 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of Level II.  38 C.F.R§ 4.85, Table VI.  His left ear manifests a puretone threshold average of 61.25 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of Level II.  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was then afforded a VA examination in April 2009, and puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
85
95
LEFT
40
40
60
80
100

The puretone threshold averages were 70 decibels in the right ear and 70 decibels in the left ear.  His speech discrimination scores were noted to be 88 percent in the right ear and 84 percent in the left.  Applying the schedule criteria, this examination report yielded a numerical designation of Level III in the right ear and a numerical designation of Level III in the left ear.  Entering the category designations from the April 2009 VA examination into Table VII results in a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a more recent VA examination in August 2011.  On the authorized audiological evaluation in August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
75
90
LEFT
35
40
55
80
100

The August 2011 VA examination showed a puretone threshold average of 60 decibels with 94 percent speech discrimination in the right ear and an average of 69 decibels with 94 percent speech discrimination in the left ear.  These audiometry test results equate to Level II hearing in the right and Level II hearing in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Additionally, the Board notes a VA treatment record dated June 2008 includes puretone threshold averages at 70 decibels and 100 decibels for each ear.  Because all of the numerical results of examination that are required for VA rating purposes are not included in the June 2008 treatment record, this information is of limited value in terms of evaluating the Veteran's entitlement to a compensable rating for his bilateral hearing loss disability.  Lendenmann v. Principi, 3 Vet. App. 345.

The Board also has considered the application of exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the service-connected bilateral hearing loss disability does not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or more at any time.  

Similarly, it does not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b), as puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 hertz at any time.  

The Board finds that the requirements for a compensable evaluation are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which these disabilities are evaluated.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability of bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the service-connected bilateral hearing loss disability picture is so exceptional or unusual as to warrant referral of the case for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  The symptomatology of the Veteran's hearing disability is specifically contemplated by the ratings schedule.

Regarding the functional effect that hearing loss has on the Veteran's occupational and daily activities, the August 2011 examination report noted that hearing loss impacted the ordinary conditions of daily life, including the Veteran's ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to dictating objective test results, a VA audiological examiner must fully describe the functional effects on a Veteran's occupational functioning and daily activities caused by a hearing disability in his or her final report).  

During the 2011 VA audiological examination, the Veteran reported difficulty hearing in all situations.  He stated that he was having increased difficulty understanding the television and phone.  He made no mention of his hearing loss as a cause for frequent hospitalization or marked interference with employment.  Given these statements and the medical evidence, the record does not reflect that the application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, on this record, a compensable rating is not warranted for the service-connected bilateral hearing loss, and the claim must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in resolution of this appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


